           Case 3:18-cr-00319-JO         Document 104       Filed 01/31/19     Page 1 of 2




• BILLY J. WILLIAMS, OSB #901366
  United States Attorney
  District of Oregon
. LEAH K. BOLSTAD, OSB #052039
  Assistant United States Attorney
  Leah.Bolstad@usdoj.gov
· 1000 SW Third A venue, Suite 600
  P01iland, OR 97204-2902
, Telephone: (503) 727-1000
  Attorneys for United States of America




                             UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON


 UNITED STATES OF AMERICA                             3:18-cr-00319-JO

                v.                                    ORDER TO UNSEAL
                                                      SUPERSEDING INDICTMENT
 MARK LEROY DENCKLAU,
 EARL DEVERLE FISHER,
 KENNETH EARL HAUSE,
 RYAN ANTHONY NEGRINELLI, and
 JOSEPH DUANE FOLKERTS,

               Defendants.


        This matter having come before the Court upon motion of Leah K. Bolstad, Assistant

. United States Attorney for the District of Oregon, requesting an order to unseal the Superseding

 Indictment, Anest Warrants, and all other papers in this matter as to defendants Mark Leroy

 Dencklau, Earl Deverle Fisher, Kenneth Earl Hause, Ryan Anthony Negrinelli, and Joseph

 Duane Folke1is.




 Order to Unseal Superseding Indictment                                                      Page 1
              Case 3:18-cr-00319-JO       Document 104       Filed 01/31/19    Page 2 of 2




           IT IS HEREBY ORDERED, that the Superseding Indictment, Arrest Warrants, return

    and all other papers in this matter be unsealed and made public as to defendants Mark Leroy

: Dencklau, Earl Deverle Fisher, Kenneth Earl Hause, Ryan Anthony Negrinelli, and Joseph

• Duane Folkerts.
                   . I
: Dated: January0 , 2019




: Presented by:

: BILLY J. WILLIAMS
1
  United States Attorney


: s/ Leah K. Bolstad
. LEAH K. BOLSTAD, OSB #052039
  Assistant United States Attorney




Order to Unseal Superseding Indictment                                                     Page2
